Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Teachers Insurance and Annuity Association of America College Retirement Equities Fund 8500 Andrew Carnegie Boulevard Charlotte, NC 28262 F. Scott Thomas Associate General Counsel (704) 988-3687 (tele) (704) 988-0102 (fax) sthomas@tiaa-cref.org April 20, 2010 VIA EDGAR Michael L. Kosoff, Esq. Senior Counsel Office of Insurance Products Division of Investment Management U.S. Securities and Exchange Commission treet, NE Washington, DC 20549-8629 Re: Supplemental Response Filing for the TIAA-CREF Life Funds (333-61759, 811-08961) ( Registrant ) Dear Mr. Kosoff: On April 15, 2010, the SEC Staff provided formal comments (the  Comments ) to the Registrants most recent 485(a) registration statement amendment filed on March 2, 2010 (the  Filing ). Per the Staffs request as part of the Comments to the Filing, we are supplementally providing the following documents for each of the funds or portfolios of the Registrant: 1. Copies of the standard legends (required by Rule 498(b)(1)(v) under the Securities Act of 1933) that the Registrant proposes to use in its new summary prospectuses to be dated May 1, 2010 (collectively, the Prospectuses); and 2. Copies of the completed fee and expense tables that Registrant proposes to use in the Prospectuses. We appreciate the Staffs comments and its attention to, and review of, the Filing. As always, we are happy to discuss any additional questions that the Staff may have with regard to the Filing or any of the documents that are being supplementally provided herewith. Sincerely, /s/ F. Scott Thomas F. Scott Thomas SUMMARY PROSPECTUS MAY 1, GROWTH EQUITYFUND of the TIAA-CREF Life Funds Ticker: TLGQX Before you invest, you may want to review the Funds prospectus, which contains more information about the Fund and its risks. You can find the Funds prospectus and other information about the Fund online at www.tiaa-cref.org/lflcg. You can also get this information at no cost by calling 800 223-1200 or by sending an e-mail request to disclosure@tiaa-cref.org. The Funds prospectus and Statement of Additional Information (SAI), each dated May 1, 2010, and the audited financial statements on pages76-113 of the Funds shareholder report dated December 31, 2009, are incorporated into this Summary Prospectus by reference and may be obtained free of charge at the website, phone number or e-mail address noted above.
